DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 recites the limitation “a distal end part” in lines 6 and 12.  It is unclear if these are the same component.  For the sake of the rejection, the Examiner will interpret both instances of “a distal end part” to be the same component.  Additionally, claims 2-15 are rejected due to their dependence on claim 1.

Claim 16 recites the limitation “a distal end part” in lines 6 and 12.  It is unclear if these are the same component.  For the sake of the rejection, the Examiner will interpret both instances of “a distal end part” to be the same component.  Additionally, claims 17-29 are rejected due to their dependence on claim 16.

The term “easily” in claims 7 and 26 is a relative term which renders the claim indefinite. The term “easily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, it is unclear if the easily bendable part is bendable because is it more flexible than the rest of the device, because is the part considered bendable due to the material choice, etc.

Claims 7 and 26 recite the limitation "the region" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests amending the claims to read, “the region between the first operating line and the second operating line”. Additionally, claims 8 and 27 are rejected due to their dependence on claims 7 and 26, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webler et al. (US 20040059288 A1).

Regarding claim 1, Webler teaches:
A medical device (see FIG. 1, tendon deflection system: 100; see also p. [0002]), comprising:
a medical device body (see FIG. 1, body comprises sections: 102, 104, 106, 108; see also p. [0055]) having an elongated shape (evident from FIG. 1-2);
a plurality of operating lines (see FIG. 1, tendon: 112, comprised of sections 112a, 112b; see also p. [0055]) comprising a first operating line (see FIG. 1, tendon section: 112a) and a second operating line (see FIG. 1, 
a bending operating device (see FIG. 1, comprising pulley: 114 and pivot center: 110) that pulls the first operating line (112a) and the second operating line (112b) such that a bending operation of a distal end part (see FIG. 1, distal end: 126, extending from proximal end of intermediate portion: 106 to distal end of tendon deflection system: 100) of the medical device body (102, 104, 106, 108) is performed (see p. [0056]),
wherein at an intermediate part (see FIG. 1, tendon section: 104) and a proximal end part (see FIG. 1, tendon section: 102) in the axial direction of the medical device body (102, 104, 106, 108), the first operating line (112a) and the second operating line (112b) extend in parallel such that the first operating line (112a) and the second operating line (112b) are spaced apart from each other in a circumferential direction of the medical device body (102, 104, 106, 108) (evident from FIG. 1-2 and 29; see also p. [0058] discussing tendon sheaths 118, 120, containing tendons 112a, 112b, are positioned 180° apart on the outer diameter of shaft 116), and at a distal end part (see FIG. 1, distal end: 126, extending from proximal end of intermediate portion: 106 to distal end of tendon deflection system: 100) in the axial direction of the medical device body (102, 104, 106, 108), the first operating line (112a) and the second operating line (112b) are gradually curved such that the first operating line (112a) and the second operating line (112b) approach each other in the circumferential direction of the 

Regarding claim 2, Webler teaches:
The medical device (100) according to claim 1, wherein the first operating line (112a) and the second operating line (112b) are pulled at a time by an operation on the bending operating device (114, 110) (see p. [0066]).

Regarding claim 3, Webler teaches:
The medical device (100) according to claim 1, wherein distal ends of the first operating line (112a) and the second operating line (112b) are coupled to each other (i.e., via anchoring ring: 122, see FIG. 1 and p. [0060]).

Regarding claim 4, Webler teaches:
The medical device (100) according to claim 1, wherein at the intermediate part (104) and the proximal end part (102) in the axial direction of the medical device body (102, 104, 106, 108), the first operating line necessarily; see p. [0058] discussing tendon sheaths 118, 120, containing tendons 112a, 112b, are positioned 180° apart on the outer diameter of shaft 116, indicating the first and second operating lines face each other in the circumferential direction of the device body).

Regarding claim 7, Webler teaches:
The medical device (100) according to claim 1, wherein the medical device body (102, 104, 106, 108) has an easily bendable part (i.e., the distal end: 126, extending from proximal end of intermediate portion: 106 to distal end of tendon deflection system: 100) in which flexibility of the medical device body (102, 104, 106, 108) is locally high in a region between the first operating line (112a) and the second operating line (112b), in the circumferential direction of the distal end part (i.e., the distal end: 126, extending from proximal end of intermediate portion: 106 to distal end of tendon deflection system: 100) of the medical device body (102, 104, 106, 108).
	The Examiner notes that the distal end (126) of the medical device (100) must necessarily constitute the “easily bendable part” because Webler teaches the distal end (126) of the system is deflectable (i.e., bendable).  The term “easily” is relative; thus, the Examiner is interpreting “easily” to mean “more bendable than the rest of the system”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Webler et al. (US 20040059288 A1), as applied to claim 1 above, and further in view of Kanemasa (US 20150202409 A1).

Regarding claim 5, Webler teaches:
The medical device (100) according to claim 1, wherein the medical device body (102, 104, 106, 108) comprises a tube (see FIG. 29-31, catheter shaft: 116) having a lumen (see FIG. 29, center lumen within shaft 116), and a first hollow tube (see FIG. 29, tendon sheath: 118) and a second hollow tube (see FIG. 29, tendon sheath: 120) that are buried in the tube (116) and allows the first operating line (112a) and the second operating line (112b) to be respectively inserted therethrough (see p. [0061]), and at the distal end part (126) of the medical device body (102, 104, 106, 108) in the axial direction (see FIG. 1, in section 106) of the medical device body (102, 104, 106, 108), the first hollow tube (118) and the second hollow tube (120) are gradually curved (at an angle 2.theta, see p. [0059]) such that the first hollow tube (118) and the second hollow tube (120) approach each 
However, Webler does not explicitly disclose: a resin tube.  Kanemasa, in the same field of endeavor, teaches a medical instrument capable of enhancing the slidability of an operating wire in a lumen (see Abstract), comprising a resin tube (see FIG. 2, sheath: 16, see p. [0061]) having a lumen (see FIG. 2, main lumen: 20), and a first hollow tube (see FIG. 2, sub-lumen: 30) and a second hollow tube (see FIG. 2, opposite sub-lumen: 30) that are buried in the resin tube (16) (see p. [0034], evident from FIG. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Webler to incorporate the teachings of Kanemasa by using a tube manufactured with resin material, for the purpose of reducing friction and improving maneuverability of the tube within the patient, since Kanemasa teaches coating the main tube of the medical instrument with a hydrophilic resin material has a lubricating effect on the tube (see p. [0067]).

Regarding claim 9, Webler teaches:
The medical device (100) according to claim 1, wherein the medical device body (102, 104, 106, 108) comprises a tube (see FIG. 29-31, catheter shaft: 116) having a lumen (see FIG. 29, center lumen within shaft 116), the first operating line (112a) and the second operating line (112b) are necessarily parallel if they share a single tendon sheath) is formed between a distal end of the curved region (see FIG. 1, distal end of section 106), and distal ends of the first operating line (112a) and the second operating line (112b) (i.e., in distal section 108, see FIG. 1).
resin tube.  Kanemasa, in the same field of endeavor, teaches a medical instrument capable of enhancing the slidability of an operating wire in a lumen (see Abstract), comprising a resin tube (see FIG. 2, sheath: 16, see p. [0061]) having a lumen (see FIG. 2, main lumen: 20), and a first hollow tube (see FIG. 2, sub-lumen: 30) and a second hollow tube (see FIG. 2, opposite sub-lumen: 30) that are buried in the resin tube (16) (see p. [0034], evident from FIG. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Webler to incorporate the teachings of Kanemasa by using a tube manufactured with resin material, for the purpose of reducing friction and improving maneuverability of the tube within the patient, since Kanemasa teaches coating the main tube of the medical instrument with a hydrophilic resin material has a lubricating effect on the tube (see p. [0067]).

Regarding claim 10, the combined device of Webler and Kanemasa (see claim 9 above) teaches:
The medical device (100) according to claim 9, wherein a distance from the distal end of the curved region (see FIG. 1, distal end of section 106) to the distal ends of the first operating line (112a) and the second operating line (112b) (i.e., length of section 108, see FIG. 1) is longer than a distance from a proximal end of the curved region (see FIG. 1, proximal end of section 106) to the distal end thereof (see FIG. 1, distal end of section 106) in the axial direction of the medical device body (102, 104, 106, 108) 

Regarding claim 11, Webler teaches the claimed invention substantially as claimed, as set forth above in claim 9.  Webler does not explicitly disclose: a distance from a proximal end of the curved region to the distal end thereof is longer than a distance from the distal end of the curved region to the distal ends of the first operating line and the second operating line in the axial direction of the medical device body.  However, the Applicant discloses that adjusting the ratio of these two distances affects the flexibility of the medical device (see p. [0056] discussing if L2 is greater than L1, the device becomes more flexible; conversely, see p. [0057] discussing if L2 is less than L1, the device becomes less flexible); in other words, the claimed lengths are result effective variables in that they affect the degree of flexibility of the distal end.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Webler to incorporate a distance from a proximal end of the curved region to the distal end thereof that is longer than a distance from the distal end of the curved region to the distal ends of the first operating line and the second operating line in the axial direction of the medical device body, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP § 2144.05 subsection II.B.

Claims 6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Webler et al. (US 20040059288 A1), as applied to claim 1 above, and further in view of Oakley et al. (US 5413107 A).

Regarding claim 6, Webler teaches:
The medical device (100) according to claim 1, wherein the bending operating device (114, 110) comprises a rotating member (see FIG. 1, pulley: 114) that is rotatably supported (i.e., via pivot center: 110, see FIG. 1) and is engaged with the first operating line (112a) and the second operating line (112b) (see p. [0056]), and to which a proximal end part of the first operating line (112a) and a proximal end part of the second operating line (112b) are fixed (see p. [0061]).
However, Webler does not explicitly disclose: a moving mechanism that moves the rotating member in a pulling direction in which the first operating line and the second operating line are pulled, and an opposite direction opposite to the pulling direction.
Oakley, in a similar field of endeavor, teaches a medical device (i.e., an articulated ultrasonic probe for endoscopic examination, see Abstract), comprising a moving mechanism (see FIG. 2, control element: 22) that moves a rotating member (see FIG. 2, capstan: 34, see Col. 8, Lines 25-28 discussing control elements and capstans are rotatable) in a pulling direction (see Col. 8, Lines 22-24 discussing the push-pull control arrangement) in which a first operating line (see FIG. 2, one side of tension member pair: 40) and a second operating line (i.e., the other side of tension member pair: 40, not shown but implied in FIG. 3 with two sides of second tension member pair: 38 depicted) are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Webler to incorporate the teachings of Oakley by attaching a moving mechanism, using connection methods known in the art, to the body of the device and journaled to the rotating member (pulley) of Webler, so that the rotating member can be manipulated by the operator in a pulling direction and/or an opposite direction, for the purpose of greatly simplifying the manipulative motion necessary by a surgeon to perform a desired distal tip deflection of a medical device (see Col. 5, Lines 56-58).

Regarding claim 14, Webler discloses the claimed invention substantially as claimed, as set forth above in claim 1.  Webler teaches a first bending operating device (see FIG. 1, comprising pulley: 114 and pivot center: 110), wherein a plurality of operating lines (see FIG. 1, tendon: 112, comprised of sections 112a, 112b; see also p. [0055]) comprises a first operating line (see FIG. 1, tendon section: 112a) and a second operating line (see FIG. 1, tendon section: 112b) that are inserted in an axial direction of the medical device body (102,104, 106, 108) (evident from FIG. 1-2), the first bending operating device (114, 110) pulls the first operating line (112a) and the second operating line (112b) such that a first bending operation of the distal end part (see FIG. 1, distal end: 126) of the medical device body (102,104, 106, 108) is performed in a direction (see p. [0056]), and at the intermediate part (see FIG. 1, tendon section: 104) and the proximal end part (see FIG. 1, tendon section: 102) in the axial direction of the medical device body (102, 
However, Webler does not explicitly disclose: a second bending operating device or third and fourth operating lines that perform the above-mentioned limitations, or a second bending operation of the distal end part of the medical device body that is performed in a direction different from a bending direction of the distal end part of the medical device body in the first bending operation.
Oakley, in a similar field of endeavor, teaches a medical device (i.e., an articulated ultrasonic probe for endoscopic examination, see Abstract) comprising a first bending operating device (see FIG. 2, control element: 22) and a second bending operating device orthogonal planes (see Col. 7, Lines 12-17).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of Webler to incorporate the teachings of Oakley by duplicating the first bending operating device and the first and second operating lines taught by Webler, thereby creating a second bending operating device used in conjunction with third and fourth operating lines to move the distal end part of the medical device body in a direction opposite the direction of the first bending operation, i.e., in the opposite / “orthogonal” plane, for the purpose of separately controlling the bending operation of the medical device in orthogonal planes, thereby improving the maneuverability of the medical device and greatly simplifying the manipulative motion necessary by the operator (see Oakley, Col. 5, Lines 56-58).

Regarding claim 15, when modified according to the teachings of Oakley (see claim 14 above), the modified device of Webler necessarily teaches:
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Webler et al. (US 20040059288 A1), as applied to claim 7 above, and further in view of Spivey et al. (US 20080312506 A1).

Regarding claim 8, Webler discloses the claimed invention substantially as claimed, as set forth above in claim 7.  However, Webler does not explicitly disclose: the easily bendable part comprises a notched part formed on an outer surface side of the medical device body.
Spivey, in a similar field of endeavor, teaches a medical device (see FIG. 1, device: 10; i.e., an endoscopic device comprising a tensioning element and a flexible shaft, see Abstract) that has an easily bendable part (see FIG. 2A, flexible distal portion: 13) in which flexibility of the medical device body (see FIG. 2A, shaft: 12) is locally high (“the distal portion 13 has a region of greater flexibility as compared to the remainder of the shaft 12,” see p. [0036]) in a region between a first operating line and a second operating line (see FIG. 2A, one or more tensioning elements: 29, 31) in a circumferential direction of a distal end part (i.e., distal portion: 13) of the medical device body (12) (see FIG. 2A and p. [0037]).  Spivey further teaches the easily bendable part (13) comprises a notched part 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Webler to incorporate the teachings of Spivey by including an easily bendable part (taught by Spivey) to the medical device body (taught by Webler), wherein the easily bendable part comprises a notched part formed on an outer surface side of the medical device body, for the purpose of allowing the distal, elongate end of the medical device to easily flex and navigate through tortuous lumens within the patient’s body in order to treat target tissues (see Spivey p. [0003] and p. [0005]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Webler et al. (US 20040059288 A1) in view of Kanemasa (US 20150202409 A1), as applied to claim 9 above, and further in view of Bolduc (US 20060100640 A1).

Regarding claim 12, the combined device of Webler and Kanemasa teaches:
The medical device (100) according to claim 9, further comprising: an annular member (see FIG. 1 and 31, single tendon sheath: 128) buried in the resin tube (116; resin tube acquired from Kanemasa combination, see claim 9 above) at a distal end part of the curved region (i.e. section 108, see FIG. 1 and 31),

However, Webler does not explicitly disclose: the annular member has a rigidity higher than a rigidity of the resin tube.  Bolduc, in a similar field of endeavor, teaches a medical device (i.e., a guide device, see Abstract) comprising an annular member (see FIG. 6B, tip reinforcing element: 40) buried in a resin tube (see FIG. 6B, cover: 42) at a distal end part of a curved region (see FIG. 6D-6E, tip reinforcing element: 40 is located near distal opening: 22 at the distal end part of the curved region of the guide tube: 12), wherein the annular member (40) has a rigidity higher than a rigidity of the resin tube (42) (necessarily, as Bolduc teaches the tip reinforcing element 40 serves to resist collapse or distortion of the main lumen during deflection as a result of pulling on the deflecting component 30, see p. [0053]; see also p. [0054] discussing tip reinforcing element 40 comprises a metallic ring, and p. [0056] discussing cover 42 is made of a polymer material, with its softest portion located at the distal portion of the guide tube—it is well known in the art that metals are generally more rigid than polymers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Webler to incorporate the teachings of Bolduc by composing the annular member of Webler with a material more rigid than the resin tube within which is it buried, for the purpose of preventing / resisting collapse or distortion of the tube during deflection (see Bolduc p. [0053]).

Regarding claim 13, the combined device of Webler, Kanemasa, and Bolduc teaches:
The medical device (100) according to claim 12, wherein the medical device body (102, 104, 106, 108) comprises a first hollow tube (see FIG. 29, tendon sheath: 118) and a second hollow tube (see FIG. 29, tendon sheath: 120) that are buried in the resin tube (116; resin tube acquired from Kanemasa combination, see claim 9 above) and allows the first operating line (112a) and the second operating line (112b) to be respectively inserted therethrough (see p. [0061]), the first hollow tube (118) and the second hollow tube (120) are inserted through the annular member (128) (see p. [0059]), and in the curved region (i.e., section 106, see FIG. 1 and 31), the first hollow tube (118) and the second hollow tube (120) are gradually curved (at an angle 2.theta, see p. [0059]) such that the first hollow tube (118) and the second hollow tube (120) approach each other in the circumferential direction of the medical device body (102, 104, 106, 108) toward the distal end side (108) (evident from FIG. 1-2 and 30-31; see also p. [0059-0060] discussing tendon sheaths 118, 120 move together on the outer diameter of shaft 116 toward each other, such that ends of tendon 112 enter into a single tendon sheath 128 in section 108).

Claims 16-20, 23-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Webler et al. (US 20040059288 A1) in view of Kanemasa (US 20150202409 A1).

Regarding claim 16, Webler teaches:
A medical device (see FIG. 1, tendon deflection system: 100; see also p. [0002]), comprising:
a medical device body (see FIG. 1, body comprises sections: 102, 104, 106, 108; see also p. [0055]) having an elongated shape (evident from FIG. 1-2) and comprising an elongated tube (see FIG. 29-31, catheter shaft: 116) having a lumen (see FIG. 29, center lumen within shaft 116), and a first hollow tube (see FIG. 29, tendon sheath: 118) and a second hollow tube (see FIG. 29, tendon sheath: 120) that are buried in an axial direction of the tube (116) and allows a first operating line (see FIG. 1, tendon section: 112a) and a second operating line (see FIG. 1, tendon section: 112b) to be respectively inserted therethrough (see p. [0061]); and
a bending operating device (see FIG. 1, comprising pulley: 114 and pivot center: 110) that pulls the first operating line (112a) and the second operating line (112b) such that a bending operation of a distal end part (see FIG. 1, distal end: 126, extending from proximal end of intermediate portion: 106 to distal end of tendon deflection system: 100) of the medical device body (102, 104, 106, 108) is performed (see p. [0056]),
wherein at an intermediate part (see FIG. 1, tendon section: 104) and a proximal end part (see FIG. 1, tendon section: 102) in the axial direction of the medical device body (102, 104, 106, 108), the first operating line (112a) and the second operating line (112b) extend in parallel such that the 
However, this particular embodiment of Webler does not explicitly disclose: a distal end of the first operating line and a distal end of the second operating line are spaced apart from each other in the circumferential direction of the medical device body; or a resin tube.
Webler, in a second embodiment, teaches a distal end of the first operating line (112a) and a distal end of the second operating line (112b) are spaced apart from each other in the circumferential direction of the medical device body (102, 104, 106, 108) (see FIG. 13 and p. [0090]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Webler with the second embodiment, wherein the distal end of the first and second operating lines are spaced apart from each other in the circumferential direction of the medical device body, for the purpose of eliminating the need to join the operating lines together (see Webler p. [0090]), and since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.
Regarding the limitation of a resin tube, Kanemasa, in the same field of endeavor, teaches a medical instrument capable of enhancing the slidability of an operating wire in a lumen (see Abstract), comprising a resin tube (see FIG. 2, sheath: 16, see p. [0061]) having a lumen (see FIG. 2, main lumen: 20), and a first hollow tube (see FIG. 2, sub-lumen: 30) and a second hollow tube (see FIG. 2, opposite sub-lumen: 30) that are buried in the resin tube (16) (see p. [0034], evident from FIG. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Webler to incorporate the teachings of Kanemasa by using a tube manufactured with resin material, for the purpose of reducing friction and improving 

Regarding claim 17, the combined device of Webler and Kanemasa teaches:
The medical device (100) according to claim 16, wherein the first operating line (112a) and the second operating line (112b) are pulled at a time by an operation on the bending operating device (114, 110) (see p. [0066]).

Regarding claim 18, the combined device of Webler and Kanemasa teaches:
The medical device (100) according to claim 16, wherein a parallel region (see FIG. 1, within section 108) where the first operating line (112a) and the second operating line (112b) extend in parallel (evident from FIG. 1 and 31, see also p. [0059] discussing first and second operating lines enter into a single tendon sheath 128 in distal end section 108; the first and second operating lines are necessarily parallel if they share a single tendon sheath) closer to each other than distances therebetween at the intermediate part (104) and the proximal end part (102) on a distal end side of the curved region (i.e., spanning across sections 106 and 108, see FIG. 1) is formed at the distal end part (108) in the axial direction of the medical device body (102, 104, 106, 108) (evident from FIG. 1; see also p. [0059-0060]).

Regarding claim 19, the combined device of Webler and Kanemasa teaches:
The medical device (100) according to claim 18, wherein a distance from the distal end of the curved region (see FIG. 1, distal end of section 106) to the distal ends of the first operating line (112a) and the second operating line (112b) (i.e., length of section 108, see FIG. 1) is longer than a distance from a proximal end of the curved region (see FIG. 1, proximal end of section 106) to the distal end thereof (see FIG. 1, distal end of section 106) in the axial direction of the medical device body (102, 104, 106, 108) (evident from FIG. 1, length of section 108 is visibly longer than length of section 106).

Regarding claim 20, Webler teaches the claimed invention substantially as claimed, as set forth above in claim 19.  Webler does not explicitly disclose: a distance from a proximal end of the curved region to the distal end thereof is longer than a distance from the distal end of the curved region to the distal ends of the first operating line and the second operating line in the axial direction of the medical device body.  However, the Applicant discloses that adjusting the ratio of these two distances affects the flexibility of the medical device (see p. [0056] discussing if L2 is greater than L1, the device becomes more flexible; conversely, see p. [0057] discussing if L2 is less than L1, the device becomes less flexible); in other words, the claimed lengths are result effective variables in that they affect the degree of flexibility of the distal end.
longer than a distance from the distal end of the curved region to the distal ends of the first operating line and the second operating line in the axial direction of the medical device body, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP § 2144.05 subsection II.B.

Regarding claim 23, the combined device of Webler and Kanemasa teaches:
The medical device (100) according to claim 16, wherein at the intermediate part (104) and the proximal end part (102) in the axial direction of the medical device body (102, 104, 106, 108), the first operating line (112a) and the second operating line (112b) are disposed at positions that face each other in the circumferential direction of the medical device body (102, 104, 106, 108) (necessarily; see p. [0058] discussing tendon sheaths 118, 120, containing tendons 112a, 112b, are positioned 180° apart on the outer diameter of shaft 116, indicating the first and second operating lines face each other in the circumferential direction of the device body).

Regarding claim 24, the combined device of Webler and Kanemasa teaches:
The medical device (100) according to claim 16, wherein in the curved region (106), the first hollow tube (118) and the second hollow tube (120) are gradually curved such that the first hollow tube (118) and the 

Regarding claim 26, the combined device of Webler and Kanemasa teaches:
The medical device (100) according to claim 16, wherein the medical device body (102, 104, 106, 108) has an easily bendable part (i.e., the distal end: 126, extending from proximal end of intermediate portion: 106 to distal end of tendon deflection system: 100) in which flexibility of the medical device body (102, 104, 106, 108) is locally high in a region between the first operating line (112a) and the second operating line (112b), in the circumferential direction of the distal end part (i.e., the distal end: 126, extending from proximal end of intermediate portion: 106 to distal end of tendon deflection system: 100) of the medical device body (102, 104, 106, 108).
	The Examiner notes that the distal end (126) of the medical device (100) must necessarily constitute the “easily bendable part” because Webler teaches the distal end (126) of the system is deflectable (i.e., bendable).  The term “easily” is relative; thus, the Examiner is interpreting “easily” to mean “more bendable than the rest of the system”.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Webler et al. (US 20040059288 A1) in view of Kanemasa (US 20150202409 A1), as applied to claim 18 above, and further in view of Bolduc (US 20060100640 A1).

Regarding claim 21, the combined device of Webler and Kanemasa teaches:
The medical device (100) according to claim 18, further comprising: an annular member (see FIG. 1 and 31, single tendon sheath: 128) buried in the resin tube (116; resin tube acquired from Kanemasa combination, see claim 16 above) at a distal end part of the curved region (i.e. section 108, see FIG. 1 and 31),
wherein the annular member (128) has an external diameter smaller than the thickness of the resin tube (116) (evident from FIG. 31), and the first operating line (112a) and the second operating line (112b) are inserted through the annular member (128) (see p. [0059]).
However, Webler does not explicitly disclose: the annular member has a rigidity higher than a rigidity of the resin tube.  Bolduc, in a similar field of endeavor, teaches a medical device (i.e., a guide device, see Abstract) comprising an annular member (see FIG. 6B, tip reinforcing element: 40) buried in a resin tube (see FIG. 6B, cover: 42) at a distal end part of a curved region (see FIG. 6D-6E, tip reinforcing element: 40 is located near distal opening: 22 at the distal end part of the curved region of the guide tube: 12), wherein the annular member (40) has a rigidity higher than a rigidity of the resin tube (42) (necessarily, as Bolduc teaches the tip reinforcing element 40 serves to resist collapse or distortion of the main lumen during deflection as a result of pulling on the deflecting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Webler to incorporate the teachings of Bolduc by composing the annular member of Webler with a material more rigid than the resin tube within which is it buried, for the purpose of preventing / resisting collapse or distortion of the tube during deflection (see Bolduc p. [0053]).

Regarding claim 22, the combined device of Webler, Kanemasa, and Bolduc teaches:
The medical device (100) according to claim 21, wherein the first hollow tube (118) and the second hollow tube (120) are inserted through the annular member (128), and in the curved region (i.e., section 106, see FIG. 1 and 31), the first hollow tube (118) and the second hollow tube (120) are gradually curved (at an angle 2.theta, see p. [0059]) such that the first hollow tube (118) and the second hollow tube (120) approach each other in the circumferential direction of the medical device body (102, 104, 106, 108) toward the distal end side (108) (evident from FIG. 1-2 and 30-31; see also p. [0059-0060] discussing tendon sheaths 118, 120 move together on the outer diameter of shaft 116 toward each other, such that ends of tendon 112 enter into a single tendon sheath 128 in section 108).

Claims 25 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Webler et al. (US 20040059288 A1) in view of Kanemasa (US 20150202409 A1), as applied to claim 16 above, and further in view of Oakley et al. (US 5413107 A).

Regarding claim 25, the combined device of Webler and Kanemasa teaches:
The medical device (100) according to claim 16, wherein the bending operating device (114, 110) comprises a rotating member (see FIG. 1, pulley: 114) that is rotatably supported (i.e., via pivot center: 110, see FIG. 1) and is engaged with the first operating line (112a) and the second operating line (112b) (see p. [0056]), and to which a proximal end part of the first operating line (112a) and a proximal end part of the second operating line (112b) are fixed (see p. [0061]).
However, Webler does not explicitly disclose: a moving mechanism that moves the rotating member in a pulling direction in which the first operating line and the second operating line are pulled, and an opposite direction opposite to the pulling direction.
Oakley, in a similar field of endeavor, teaches a medical device (i.e., an articulated ultrasonic probe for endoscopic examination, see Abstract), comprising a moving mechanism (see FIG. 2, control element: 22) that moves a rotating member (see FIG. 2, capstan: 34, see Col. 8, Lines 25-28 discussing control elements and capstans are rotatable) in a pulling direction (see Col. 8, Lines 22-24 discussing the push-pull control arrangement) in which a first operating line (see FIG. 2, one side of tension member pair: 40) and a second operating line (i.e., the other side of tension member pair: 40, not shown 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Webler to incorporate the teachings of Oakley by attaching a moving mechanism, using connection methods known in the art, to the body of the device and journaled to the rotating member (pulley) of Webler, so that the rotating member can be manipulated by the operator in a pulling direction and/or an opposite direction, for the purpose of greatly simplifying the manipulative motion necessary by a surgeon to perform a desired distal tip deflection of a medical device (see Col. 5, Lines 56-58).

Regarding claim 28, Webler discloses the claimed invention substantially as claimed, as set forth above in claim 16.  However, Webler does not explicitly disclose: a second bending operating device or third and fourth operating lines that perform the above-mentioned limitations of claim 16, or a second bending operation of the distal end part of the medical device body that is performed in a direction different from a bending direction of the distal end part of the medical device body in the first bending operation.
Oakley, in a similar field of endeavor, teaches a medical device (i.e., an articulated ultrasonic probe for endoscopic examination, see Abstract) comprising a first bending operating device (see FIG. 2, control element: 22) and a second bending operating device (see FIG. 2, control element: 23), wherein a plurality of operating lines comprises a first, second, third, and fourth operating line (see FIG. 2-4, tension members 38 and 40 loop orthogonal planes (see Col. 7, Lines 12-17).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of Webler to incorporate the teachings of Oakley by duplicating the first bending operating device and the first and second operating lines taught by Webler, thereby creating a second bending operating device used in conjunction with third and fourth operating lines to move the distal end part of the medical device body in a direction opposite the direction of the first bending operation, i.e., in the opposite / “orthogonal” plane, for the purpose of separately controlling the bending operation of the medical device in orthogonal planes, thereby improving the maneuverability of the medical device and greatly simplifying the manipulative motion necessary by the operator (see Oakley, Col. 5, Lines 56-58).

Regarding claim 29, when modified according to the teachings of Oakley (see claim 28 above), the modified device of Webler necessarily teaches:
The medical device (100) according to claim 28, wherein the third operating line and the fourth operating line (akin to first operating line: 112a and second operating line: 112b, respectively) are pulled at a time by an .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Webler et al. (US 20040059288 A1) in view of Kanemasa (US 20150202409 A1), as applied to claim 26 above, and further in view of Spivey et al. (US 20080312506 A1).

Regarding claim 27, Webler discloses the claimed invention substantially as claimed, as set forth above in claim 26.  However, Webler does not explicitly disclose: the easily bendable part comprises a notched part formed on an outer surface side of the medical device body.
Spivey, in a similar field of endeavor, teaches a medical device (see FIG. 1, device: 10; i.e., an endoscopic device comprising a tensioning element and a flexible shaft, see Abstract) that has an easily bendable part (see FIG. 2A, flexible distal portion: 13) in which flexibility of the medical device body (see FIG. 2A, shaft: 12) is locally high (“the distal portion 13 has a region of greater flexibility as compared to the remainder of the shaft 12,” see p. [0036]) in a region between a first operating line and a second operating line (see FIG. 2A, one or more tensioning elements: 29, 31) in a circumferential direction of a distal end part (i.e., distal portion: 13) of the medical device body (12) (see FIG. 2A and p. [0037]).  Spivey further teaches the easily bendable part (13) comprises a notched part (see FIG. 2A, slits: 32) formed on an outer surface side of the medical device body (12) (evident from FIG. 2A, slits 32 are formed along the outer surface of the distal portion 13 of the shaft 12; see also p. [0036]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314. The examiner can normally be reached Mon-Thu 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/EMILY J BECKER/Examiner, Art Unit 3783                                                         

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783